Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
Claims 1-7, 9-17 and 19-22 are allowed.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Independent Claims 1, 11, 21 and 22 are considered allowable since when reading the claims in light of the specification, as per MPEP §2111.01 none of the references of record alone or in combination disclose or suggest the combination of limitations specified in independent claim 1, including
“receiving an interactive video defined by a tree structure, the tree structure comprising a plurality of branches of the interactive video, each branch comprising one or more nodes having respective video segments; 
during a plurality of playthroughs of the interactive video to a user, tracking information associated with the playthroughs; 
attributing a score to each of a plurality of anomalous activity factors identified based on the information; and 
determining whether the user is likely to be a non-human user based on a combination of the scores”

The examiner has found that the prior art(s) does not appear to teach or suggest or render obvious the claimed limitation(s) in combination with the specific added limitations as recited in independent claim(s). The prior art of record fail(s) to teach or suggest individually or in combination the independent claims.
	Examiner has previously presented (see Office Action mailed 27 April 2021) that Cheung discloses interactive media topology including various content segments couple together in a branching manner with choice points where the user decides how the feature should progress from a set of available options, (Cheung: Fig. 5, [0047] - [0048], [0009]).  Cheung also discloses that decision history may include a complete history of all decisions that a user has made and collective data is tracked among numerous users so that specific paths users have taken is determined, (Cheung: [0097] and [0085]).  However, Cheung does not clearly demonstrate determining whether the user is likely to be a non-human user.
	To supplement the teachings of Cheung, the examiner has submitted Turgeman as teaching automatically distinguishing between a human user and a non-human user or bot by analyzing tracked user interaction to look for a set or sequence or group of user interactions that are indicative of possible fraud activity, (Turgeman: [0028], [0030], [0062], [0097], [0085] and [0036]). However, the combination of Cheung and Turgeman does not fairly teach the newly added limitations attributing a score to each of a plurality of anomalous activity factors identified based on the information; and determining whether the user is likely to be a non-human user based on a combination of the scores.
	Examiner further presents O'Connell et al., US Pub. 2012/0198489 A1 as teaching comparing behavior pattern in the received user interaction data with a behavior pattern in previously stored data contained within a user profile for a human and generating a score indicative of a likelihood that the behavior pattern received matches the behavior pattern in the previously stored data.  A low score can indicate possible fraudulent action due to the user having a high likelihood of not being human, (Abstract).  While O’Connell discloses the detecting of fraudulent user interactions with a set-top box, O’Connell does not disclose an interactive video defined by a tree structure as claimed.  Therefore, the combined teaching of Cheung, Turgeman and O’Connell does not fairly teach the claim limitations in independent Claim 1.
Examiner further presents Oliker et al., US Patent 11,003,748 B2 as teaching identifying a bot agent using behavior features by comparing the set of behaviors with that of human-generated interaction, (Abstract and col. 1 ll. 43 – 56).  However, Oliker does not cure the deficiencies in the prior art.  For these reasons, Claim 1 is considered allowable.
	 
Claims 11 and 21 - 22 are considered allowable for the same reasons stated above. The dependent claims 2 – 7, 9 – 10, 12 - 17 and 19 - 20 are allowed because they further limit independent claims 1 and 11.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
O'Connell et al., US Pub. 2012/0198489 A1 teaches comparing behavior pattern in the received user interaction data with a behavior pattern in previously stored data contained within a user profile for a human and generating a score indicative of a likelihood that the behavior pattern received matches the behavior pattern in the previously stored data.  A low score can indicate possible fraudulent action due to the user having a high likelihood of not being human, (Abstract).
Oliker et al., US Patent 11,003,748 B2 teaches identifying a bot agent using behavior features by comparing the set of behaviors with that of human-generated interaction, (Abstract and col. 1 ll. 43 – 56).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Cynthia M FOGG whose telephone number is (571)272-2741. The examiner can normally be reached Monday-Friday 7:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on (571)272-1915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CYNTHIA M FOGG/Examiner, Art Unit 2421